DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
Based on the current rejections, the Examiner once again requests that Applicant schedule an interview as doing so may significantly help further prosecution towards allowance.
Response to Arguments
Applicant’s arguments filed 2/8/2021 (“Remarks”) have been fully considered but they are not persuasive.
Claim Interpretation
Claim 1 recites (emphasis and reference characters added):
1. A method for comparing attributes of a building management system (BMS) over time, the method comprising: generating a first assessment of the BMS at a first time, the first assessment comprising at least one selected from a group of:
[A.] an inventory assessment that identifies one or more controllers installed in a building at the first time, one or more supervisory devices installed in the building at the first time, one or more servers associated with the building at the first time, or one or more points associated with the building at the first time;
[B.] a performance assessment that identifies performance issues associated with one or more control strategies for equipment in the building at the first time or performance issues associated with the one or more supervisory devices installed in the building at the first time; and
[C.] a feature assessment that identifies one or more BMS user interface features being underutilized by the building at the first time; and
presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS generated at a second time, the second time occurring prior to the first time.
It is noteworthy that the first assessment, in the first limitation, is only one of A, B, and C, so two of these assessment types are not required to practice the claimed method. Using option C above, the first assessment “identifies” “BMS user interface features”. Thus, using a broadest reasonable interpretation (BRI) standard, a BMS user interface feature could be anything that serves as a boundary or interface between the user and the system; thus, a thermostat, light switch, or even an HVAC register or light socket could reasonably teach the claimed “BMS user interface features.” In assessment C, these features are assessed on the basis of “being underutilized by the building” at one time. “By the building” is interpreted as corresponding to the utilization of a BMS user interface feature, since a building, being different than a BMS, is an inanimate object incapable of utilizing a BMS user interface feature. With this in mind, a person could perform this method by walking around and making a list of which thermostats, light switches, ventilation registers, etc. are not being utilized (i.e. underutilized) at a given point in time (i.e. the first time).
With regards to the last limitation noted above, the claim is directed to “presenting a user interface” that “allows a user to view a comparison”. This comparison is “of the first assessment” (the performance of which is described above) “and a second assessment of the BMS generated at a second time”. As claimed, a description of how the second assessment is made is not described. Thus, the second assessment could be any kind of assessment “of the BMS”, such as initial performance of the system at the time of installation (e.g. commissioning results or an evaluation of whether or not the system meets specifications), a prediction assessing how the system might or should operate, or even an assessment of what values are required for the system to operate properly (e.g. thresholds for proper operation of the system based on commissioning test results). The only limitations on the claimed second assessment are that the assessment is “of the BMS” and that the assessment was generated/occurred prior to the time used for the first assessment. With this in mind, the hypothetical person above could practice the claimed method by using the first assessment performed by walking around in comparison with a second assessment (e.g. commissioning results, another walk around assessment, etc.) on a piece of paper that allows “a user” to view it (since a computer, graphical user interface, display, etc. is not claimed).
Rejections under 35 U.S.C. § 101 (Prong One)
In Remarks, p. 10, regarding prong one in step 2a of the Mayo/Alice analysis, Applicant contends (emphasis added):
Furthermore, and assuming, solely for the sake of argument, that the limitations containing an alleged abstract idea could be performed as mental steps as the Office Action asserts, they could not be practically performed in the mind. For example, a human mind is not equipped to “generate a first assessment of [a] BMS” that includes identifying “one or more controllers installed in a building at the first time, one or more supervisory devices installed in the building at the first time, one or more servers associated with the building at the first time, or one or more points associated with the building at the first time,” “performance issues associated with one or more control strategies for equipment in the building at the first time or performance issues associated with the one or more supervisory devices installed in the building at the first time,” or “one or more BMS user interface features being underutilized by the building at the first time.” Specifically, the human mind could not practically identify a one or more controllers, servers, points, etc., installed in a building at a first time, nor does the Office Action provide adequate rationale for this assertion. Similarly, the human mind could not practically identify performance issues in control strategies for building equipment, or user interface features that are underutilized.
Regarding the assertion that the mere use of “one or more processors” (e.g. claims 8 and 15) or even “one or more computer-readable storage media having instructions stored thereon” (e.g. claim 8) in “A building management system (BMS)” environment, as claimed, MPEP 2106.04(a)(2)(III)(C) states (emphasis added):
C. A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures “can be carried out in existing computers long in use, no new machinery being necessary.” 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of “anonymous loan shopping” recited in a computer system claim is an abstract idea because it could be “performed by humans without a computer”).
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.
The Examiner contends that, in similar fashion to Benson, the claimed invention could be “carried out in existing computers long in use, no new machinery being necessary.”
As noted above, the claimed invention utilizes one of three assessment methods (labeled above as A, B, and C) “using the human mind”. Regarding assessment A, “an inventory assessment that identifies one or more controllers installed in a building at the first time, one or more supervisory devices installed in the building at the first time, one or more servers associated with the building at the first time, or one or more points associated with the building at the first time;” the invention could be practiced by indentifying “one or more points associated with the building at the first time”. This limitation is claimed broadly, without requiring specific structure or algorithms to perform the assessment. For example, this could easily be practiced by a person of ordinary skill in the art walking around with a pencil and paper writing down locations of “one or more points associated with the building”.
Regarding assessment B, “a performance assessment that identifies performance issues associated with one or more control strategies for equipment in the building at the first time or performance issues associated with the one or more supervisory devices installed in the building at the first time;” this could be practiced by identifying “performance issues associated with one or more control strategies for equipment in the building”. This limitation is claimed broadly, without requiring specific structure or algorithms to perform the assessment. For example, a person of ordinary skill in the art could practice this element of the invention by walking around a building in the morning and the afternoon and noting which areas controlled by the system felt warm or cold (i.e. performance issues associated with one or more control strategies), and annotating the findings with a pencil and paper.
Finally, assessment C (“a feature assessment that identifies one or more BMS user interface features being underutilized by the building at the first time”), is claimed broadly, without requiring specific structure or algorithms to perform the assessment. As noted previously, this limitation could easily be performed by a person of ordinary skill in the art walking around and marking a list of which thermostats, light switches, air registers, etc. are not being utilized (i.e. underutilized) at a given point in time (i.e. the first time).
Finally, regarding Applicant’s assertion in Remarks, p. 10:
 the human mind could not practically “presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS generated at a second time, the second time occurring prior to the first time,” because the human mind cannot generate or present a user interface, much less a user interface that provides a comparison between two BMS assessments generated at different times.
The Examiner notes arguendo that the use of a generic computer to, for example, “generate or present a user interface” does not necessarily transform an otherwise abstract idea into eligible subject matter under 35 U.S.C. § 101. As noted previously, a display or “user interface” device is not even claimed. The Examiner notes, for example, that people have interfaced with one another in many ways over the centuries, including via handwritten or other invented devices such as the telegraph (which could be viewed by a user, and therefore, could serve as an interface). In addition, the comparison of a specified first assessment and an unspecified second assessment (as noted above) is mere data processing, and does not transform the abstract idea into something more concrete.
Per MPEP 2106.04(a)(2)(III)(C), the Examiner finds that Applicant’s claimed invention is “a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” Applicant’s arguments regarding 35 U.S.C. § 101 prong one are not convincing. 
Rejections under 35 U.S.C. § 101 (Prong Two)
In Remarks, p. 12, regarding prong two in step 2a of the Mayo/Alice analysis, Applicant contends (emphasis added):
Applicant respectfully submits that the claims recite a specific arrangement and are tied to a specific application (e.g., comparing attributes of a BMS to improve performance) which the Applicant submits constitutes a meaningful limitation on the claims. Various improvements directed to “comparing attributes of a [] (BMS),” discussed in Applicant's specification (e.g., at ¶ [0139]), are achieved by the features recited in the present claims. Further, Applicant respectfully disagrees with the Examiner's assert on page 3 of the Office Action, that “this judicial exception is not integrated into a practical application because the method does not recite further steps of how the determined depression state may be put into real world practice such as starting or ending depression treatment once the depression state has been determined.” [sic, the Examiner notes that the quoted material was not presented in the previous Office Action as a ground of rejection.]
Applicant is asserting that the claimed invention is a specific application because “it improve[s] performance” “of a BMS” merely because it compares attributes of the BMS. The Examiner disagrees. As noted previously, the only structure specifically claimed is directed to a generic processor or a generic processor with a CRM having instructions for the processor to execute. There is nothing additionally claimed in any of the claims that adds or requires specific sensors, networks, filters, algorithms for performing the claimed assessments, etc. In fact, the invention does nothing at all to specifically improve or otherwise affect the operation of a BMS because the claimed invention merely presents results of the data processing (i.e. comparison of assessments) with no limitations utilizing the results in updating the claimed control strategies, or even directing the user to take a specific action based on the results of the data processing. Some conditional limitations require what may be construed as hardware with elements such as “supervisory devices” or “servers associated with the building”, but there is nothing particularly claimed to specifically apply the abstract idea to improve a specific BMS device or the control/operation thereof (or, more specifically, there is nothing to preclude the preemption of others making or using the abstract idea performed in another field of endeavor on a generic computer). Thus, Applicant’s arguments that the claimed invention is an improvement to a BMS device (and therefore, a specific application) are not convincing.
Applicant further contends in Remarks, p. 10:
Applicant respectfully submits that the claims are integrated into the specific application of comparing attributes of a BMS to improve BMS performance, and provide at least a technical improvement over other methods for operating and analyzing a BMS. For example, the claims recite “generating a first assessment of the BMS at a first time” and “presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS generated at a second time, the second time occurring prior to the first time” (claim 1). 
Again, even assuming arguendo that a display is claimed, displaying results of a comparison (e.g. such as in Electric Power Group v. Alstom, LLC (“EPG”)), does not provide a specific application since a generic computer display is considered part of a generic computer, and therefore, is not deemed to be a specific application of the abstract idea (also addressed in step 2b analysis below).
Rejections under 35 U.S.C. § 101 (Step 2b)
In Remarks, p. 13, Applicant contends:
Further, claims 1, 8, and 15 amount to significantly more than a judicial exception. Specifically, Applicant respectfully submits that claims 1, 8, and 15 do, in fact, “include additional elements that are sufficient to amount to significantly more than the judicial exception because claimed structure includes a generic processor and computer-readable storage medium(a) having instructions stored thereon.” For example, claim 1 recites “generating a first assessment of [a] BMS” that includes identifying “one or more controllers installed in a building at the first time, one or more supervisory devices installed in the building at the first time, one or more servers associated with the building at the first time, or one or more points associated with the building at the first time,” “performance issues associated with one or more control strategies for equipment in the building at the first time or performance issues associated with the one or more supervisory devices installed in the building at the first time,” or “one or more BMS user interface features being underutilized by the building at the first time,” and “presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS generated at a second time,” which clearly amounts to more than the judicial exception. Furthermore, as discussed above, the claims provide a technical process for comparing attributes of a BMS to improve BMS performance and provide specific improvements for improved BMS analysis.
The Examiner notes that, as opposed to Applicant’s contention to the contrary, the cited limitations directed to assessments A, B, and C (as noted above) do not claim “significantly more” than the abstract idea. The claimed assessments do not provide sufficient limitations to provide a specific application of the abstract idea as noted above with respect to step 2a, prong two, as noted above. The assessment limitations only provide generic limitations to items such as “supervisory devices” and “servers associated with the building” which are well-understood, routine, and conventional to a person of ordinary skill in the art as generic computer systems “that serve as” various controllers or that perform other functions (cf. Instant Application Pre-Grant Publication paragraph 0067, “BMS controller 366 can include one or more computer systems (e.g., servers, supervisory controllers, subsystem controllers, etc.) that serve as system level controllers, application or data servers, head nodes, or master controllers for airside system 300, waterside system 200, HVAC system 100, and/or other controllable systems that serve building 10.”, emphasis added).
In other words, the rejected claims do not appear to add anything significantly more to the abstract idea beyond generally linking the use of the judicial exception to the particular technological environment of a BMS operating in a building. As such, Applicant’s arguments against the extant rejection under 35 U.S.C. § 101 are not convincing.
Regarding the remaining dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, 19, and 20, Applicant has not presented substantive arguments as to how any of the dependent claims might transform the claimed invention into eligible subject matter, and the rejections are therefore maintained.
Rejections under 35 U.S.C. § 103
In Remarks, pp. 14 – 15, Applicant contends:
In other words, Hedley discloses a comparison between the energy consumption data for a building and a user-defined standard, to determine if the building is exceeding the standard (e.g., using too much energy). Hedley does not, however, teach or suggest a comparison between “a first assessment and a second assessment of the BMS,” where the second assessment is “generated at a second time... occurring prior to the first time.”
Thus, Applicant contends that Hedley does not teach or suggest a comparison between a first assessment and a second assessment of the BMS. The Examiner disagrees, in part in view of Applicant’s assertion in Remarks, p. 14, that “Hedley also discloses that “comparison logic 2544 may compare control building data 2702 to a user-defined standard 2704,”” Applicant further argues that “a user-defined standard 2704” does not teach a comparison between two assessments, the second time occurring prior to the first time. The Examiner disagrees, since Hedley teaches comparing “control building data” (i.e. a first assessment) with “a user-defined standard” (i.e. a second assessment). Per Hedley, the user-defined standard 2704 et al. is described in paragraph 0523:
The constitution of the control building data 2702 and the user-defined data 2704 may vary widely, as examples: average consumption at any desired interval on weekdays over a pre-defined time period (e.g., one week, three months, or one year), optionally excluding holidays, and/or outlier data points; average consumption at any desired interval on weekends over a predefined time period; average consumption at any desired interval on holidays over a predefined time period; or other consumption data.
The Examiner interprets elements such as determining “average consumption”, excluding “outlier data points”, etc. under BRI as an “assessment” and finds that a person of ordinary skill in the art would do so as well. Thus, the cited user-defined standard teaches a second assessment (i.e. a “user-defined standard”) which, as claimed, is not limited in the claim beyond the chronological requirements. 
Regarding “generated at a second time... occurring prior to the first time”, the user-defined data (i.e. “the user-defined data is 2704 is daily average kWh consumption at 30 minute intervals over the month of January 2009 for a particular building under analysis”) is compared with data gathered later (e.g. in July, i.e. “the control building data 2702 is daily average kWh consumption measured at 30 minute intervals over 15 different days in July”, which is also related to the “underutilization” limitation, labeled above as assessment C). Thus, Hedley teaches “a comparison between “a first assessment and a second assessment of the BMS,” where the second assessment is “generated at a second time... occurring prior to the first time.””
Applicant further contends that “Hedley still does not teach or suggest “presenting a user interface that allows a user to view” such a comparison.” The Examiner references fig. 27 from Hedley:

    PNG
    media_image1.png
    694
    1171
    media_image1.png
    Greyscale

As noted in the previous Office Action and above, Hedley teaches the comparison of control building data 2702 (i.e. first assessment) to a user-defined standard 2704 (i.e. second assessment). In the cited portion, which references fig. 27 (i.e. item 2700), Hedley teaches “[0534] The machine 2500 may employ the comparison analysis 2700 to rank or gauge how well a building is performing. The ranking may be output on the display 2506 as an analysis result.” (emphasis added), which teaches the limitation “presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS” as claimed.
Thus, Applicant’s arguments are not convincing.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 4, 6 – 11, 13 – 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  method, device, or system that provides a performance assessment based on data obtained from devices in a Building Automation System (BAS) and displays a comparison of two assessments, which is a mental process and describes a system that processes data and merely displays results of a comparison similar to Electric Power Group v. Alstom, LLC (“EPG”) (step 2A prong 1: yes). This judicial exception is not integrated into a practical application because the results are not applied to the system either through operator action or automatically (i.e. the claims do not include a “specific application”). The Examiner notes that claims 5, 12, and 18 meet the standards of 35 U.S.C. § 101 because a firmware update, and thereby an improvement, is automatically applied to device(s) in the system. (step 2A prong 2: no). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claimed structure includes a generic processor and computer-readable storage medium(a) having instructions stored thereon (step 2B: no).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 6 – 8, 13 – 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, et al., Pre-Grant Publication No. US 2015/0178865 (“Anderson”) in view of Quam, et al., Pre-Grant Publication No. US 2015/0159895 (“Quam”) and Hedley, et al., Pre-Grant Publication No. US 2010/0286937 (“Hedley”).
Regarding claim 1 and analogous claims 8 and 15, Anderson teaches:
A method for comparing attributes of a building management system (BMS) over time, the method comprising: generating a first assessment of the BMS at a first time, the first assessment comprising at least one selected from a group of: (Anderson, paragraph 0013, “[0013] In another aspect of the disclosed subject matter, systems for managing one or more buildings are provided. In an example embodiment, a system can include a data collector to collect historical building data, real-time building data, historical exogenous data, and real-time exogenous data and an adaptive stochastic controller operatively coupled to the data collector and adapted to receive collected data therefrom. The adaptive stochastic controller can be configured to generate at least one predicted condition. The system can include at least one communications module communicatively coupled the data collector, the adaptive stochastic controller, and a System Integration Facility server via a bi-directional messaging interface, and can include a processor and a memory having computer-executable instructions. When executed by the processor, the computer-executable instructions can cause the processor to receive data from the System Integration Facility server, convert the data from the System Integration Facility server and the collected data to a standardized format, store the data from the System Integration Facility server and in a database, send the collected data and the data from the System Integration Facility server to the adaptive stochastic controller to generate the at least one predicted condition, store the at least one predicted condition in the database, and send the at least one predicted condition to the System Integration Facility server.”; the device in the art comprises a processor and a memory with computer-executable instructions in a building automation system).
an inventory assessment that identifies one or more controllers installed in a building at the first time, one or more supervisory devices installed in the building at the first time, one or more servers associated with the building at the first time, or one or more points associated with the building at the first time; (Anderson, paragraphs 0014 and 0041, “[0014] In certain embodiments, the communications module can maintain a connection to the System Integration Facility server by one or more of a handshake and heartbeat protocol. The predicted condition can include one or more of space temperature, supply air temperature, chilled water temperature, electric load, steam consumption or fuel consumption. In certain embodiments, the data collector can be operatively coupled to a building management system, and the historical building data and the real-time building data can include data from at least one of electric meters, fuel and steam sub-meters, chilled water temperature sensors, space temperature and humidity sensors, supply air temperature and humidity sensors, air flow rate sensors, return air temperature and humidity sensors, or carbon dioxide sensors. The adaptive stochastic controller can be further configured to generate at a recommended start-up time and/or a ramp-down time. [0041] One or more of the recommended actions 240 can be generated. For example, element 230 can generate a set of proposed actions 240 which can then be executed manually. Alternatively, such proposed actions can be executed in an autonomous manner. After an action 240 has been executed, metrics 250 of the cyber-physical system can be collected. The metrics 250 can include, for example, information regarding the state of the cyber-physical system, the components of the cyber-physical system, as well as external information. Moreover, the metrics 250 can include predictions as well as data generated by a model. The actual operation metrics 250 can include data analogous to data 220. That is, data 220 can be a subset of the actual operation metrics 250. Additionally or alternatively, data 220 can represent a measurement that can be altered by a change in operation under the control of the adaptive stochastic controller 210.”; the device in the art connects and communicates (i.e. identifies) with various components of the cyber-physical system, including sensors (i.e. one or more points associated with the building at the first time)).
a performance assessment that identifies performance issues associated with one or more control strategies for equipment in the building at the first time or performance issues associated with the one or more supervisory devices installed in the building at the first time; and (Anderson, paragraphs 0091 - 0092, “[0091] In certain embodiments, start-up and ramp-down recommendations can be made by the end of business the day before. An improvement strategy can assign optimal start-up and ramp-down times to all past days (thus gaining access to the full variable set), and then learn the functional mappings between these optimal times. The start-up (and ramp-down) recommendation generator can employ the next day’s weather forecast to select those learned days from the past that most closely fit tomorrow’s forecast by day of the week. Every hour into the future, the actual weather can matched to the forecast weather to compute a corrected start-up and ramp-down time 24 hours into the future from that new time. [0092] The start-up and ramp-down recommendation systems can discover the functional mapping between hourly 24-hour predictions and provide a comparison and correction based on actual recorded versus calculated times from the recent past. Optimal start-up and ramp-down times can be calculated, and can be provided as the training labels for the recommendation engine. The recommendation engine can output an updated recommendation for the next day’s operation, hourly, and building operators act upon these optimal recommendations as morning and evening approach. The recommendation engine can take into account a variety of continuous feedbacks, e.g., the operators’ actual actions taken, and the system responses, e.g., the space temperature curve due to the set-points adjustment, the fan speed change, and the thermal inertia, and provides more accurate recommendations for the next period.”; the device in the art recommends actions or changes to actions such as start-up and ramp-down phases based on analysis of the system and various data (i.e. a performance assessment that identifies performance issues associated with one or more control strategies for equipment in the building at the first time)).
Anderson does not explicitly teach:
a feature assessment that identifies one or more BMS user interface features being underutilized by the building at the first time; and
presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS generated at a second time, the second time occurring prior to the first time..
Quam teaches a feature assessment that identifies one or more BMS user interface features being underutilized by the building at the first time; and (Quam, paragraph 0285, “[0285] A tips/advice type of message may provide a user with information and/or recommend one or more actions that a user may take to improve the performance and/or efficiency of the HVAC system, and/or improve their comfort level. In one example, a tips/advice type of message may inform the user that the system performance has degraded and may recommend to the user to have the air ducts cleaned. In another example, the tips/advice message may recommend a schedule based on the user’s manual setpoint changes. Alternatively, or in addition, the message may include a recommendation to the user to use the geofencing feature (described else wherein herein) if the user’s manual setback changes do not follow a clear pattern. In yet another example, the message may display a recommendation to open one or more windows based on the outdoor temperature matching the desired indoor temperature setpoint, sometimes taking into account humidity, air quality and/or other factors inside and/or outside of the house.”; the device in the art recommends a schedule based on the user’s manual setpoint changes (i.e. a feature assessment that identifies one or more BMS user interface features being underutilized by the building at the first time)).
In view of the teachings of Quam it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quam to Anderson before the effective filing date of the claimed invention in order to improve efficiency and user comfort (cf. Quam, cited portion, “A tips/advice type of message may provide a user with information and/or recommend one or more actions that a user may take to improve the performance and/or efficiency of the HVAC system, and/or improve their comfort level”).
Hedley teaches presenting a user interface that allows a user to view a comparison of the first assessment and a second assessment of the BMS generated at a second time, the second time occurring prior to the first time. (Hedley, paragraph 0534, “[0534] The machine 2500 may employ the comparison analysis 2700 to rank or gauge how well a building is performing. The ranking may be output on the display 2506 as an analysis result. For example, a building with more than a threshold number of exceptions of greater than a pre-defined exception rank (or some other function of the exception ranks) may be flagged and displayed as a building that needs special attention with regard to its energy consumption. To that end, the comparison logic 2544 may implement any desired ranking rules based on the comparison analysis 2700 to determine how well a building is performing, and responsively take action, e.g., by notifying a building supervisor, outputting notification or warning messages on the display 2506, or taking other action when the rule fires.”; the device in the art performs a comparison analysis (i.e. a comparison of the first assessment and a second assessment of the BMS generated at a second time) and displays messages regarding the analysis (i.e. presenting a user interface that allows a user to view)).
In view of the teachings of Hedley it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hedley to Anderson before the effective filing date of the claimed invention in order to provide a supervisor with building data so the supervisor may respond (Hedley, cited portion, “To that end, the comparison logic 2544 may implement any desired ranking rules based on the comparison analysis 2700 to determine how well a building is performing, and responsively take action, e.g., by notifying a building supervisor”).
Regarding claim 6 and analogous claims 13 and 19, Anderson, as modified by Quam and Hedley, teaches the method of claim 1.
Quam further teaches wherein the performance assessment provides an indication of equipment in the building with a dirty filter associated therewith and one or more issues resulting from the dirty filter. (Quam, paragraph 0106, figs. 19H and 19L, “[0106] In some cases, the equipment interface module 34 may include a first temperature sensor 38a located in the return (incoming) air duct 14, and a second temperature sensor 38b located in the discharge (outgoing or supply) air duct 10. Alternatively, or in addition, the equipment interface module 34 may include a differential pressure sensor including a first pressure tap 39a located in the return (incoming) air duct 14, and a second pressure tap 39b located downstream of the air filter 30 to measure a change in a parameter related to the amount of flow restriction through the air filter 30. In some cases, the equipment interface module 34, when provided, may include at least one flow sensor that is capable of providing a measure that is related to the amount of air flow restriction through the air filter 30. In some cases, the equipment interface module 34 may include an air filter monitor. These are just some examples.”; the device in the art displays a location for a filter that needs to be changes (e.g. upstairs unit, i.e. the performance assessment provides an indication of equipment in the building with a dirty filter associated therewith) as well as reasons for changing the filter (i.e. one or more issues resulting from the dirty filter)).

    PNG
    media_image2.png
    570
    532
    media_image2.png
    Greyscale

In view of the teachings of Quam it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quam to Anderson before the effective filing date of the claimed invention in order to ensure proper filter operation to protect HVAC components from dust and particulates (cf. Quam, paragraph 0104, “[0104] In many instances, one or more air filters 30 may be used to remove dust and other pollutants from the air inside the building 2. In the illustrative example shown in FIG. 1, the air filter(s) 30 is installed in the return air duct 14, and may filter the air prior to the air entering the HVAC component 6, but it is contemplated that any other suitable location for the air filter(s) 30 may be used. The presence of the air filter(s) 30 may not only improve the indoor air quality, but may also protect the HVAC components 6 from dust and other particulate matter that would otherwise be permitted to enter the HVAC component.”).
Regarding claim 7 and analogous claims 14 and 20, Anderson, as modified by Quam and Hedley, teaches the method of claim 6.
Quam further teaches further comprising identifying the dirty filter by determining that a pressure drop across the dirty filter is greater than a threshold. (Quam, paragraphs 0106 and 0107, “[0106] In some cases, the equipment interface module 34 may include a first temperature sensor 38a located in the return (incoming) air duct 14, and a second temperature sensor 38b located in the discharge (outgoing or supply) air duct 10. Alternatively, or in addition, the equipment interface module 34 may include a differential pressure sensor including a first pressure tap 39a located in the return (incoming) air duct 14, and a second pressure tap 39b located downstream of the air filter 30 to measure a change in a parameter related to the amount of flow restriction through the air filter 30. In some cases, the equipment interface module 34, when provided, may include at least one flow sensor that is capable of providing a measure that is related to the amount of air flow restriction through the air filter 30. In some cases, the equipment interface module 34 may include an air filter monitor. These are just some examples. [0107] When provided, the equipment interface module 34 may be configured to communicate with the HVAC controller 18 via, for example, a wired or wireless communication link 42. In other cases, the equipment interface module 34 may be incorporated or combined with the HVAC controller 18. In either cases, the equipment interface module 34 may communicate, relay or otherwise transmit data regarding the selected parameter (e.g. temperature, pressure, flow rate, etc.) to the HVAC controller 18. In some cases, the HVAC controller 18 may use the data from the equipment interface module 34 to evaluate the system’s operation and/or performance. For example, the HVAC controller 18 may compare data related to the difference in temperature (delta T) between the return air side and the discharge air side of the HVAC system 4 to a previously determined delta T limit stored in the HVAC controller 18 to determine a current operating performance of the HVAC system 4.”).
In view of the teachings of Quam it would have been obvious for a person of ordinary skill in the art to apply the teachings of Quam to Anderson before the effective filing date of the claimed invention in order to ensure proper filter operation to protect HVAC components from dust and particulates (cf. Quam, paragraph 0104, “[0104] In many instances, one or more air filters 30 may be used to remove dust and other pollutants from the air inside the building 2. In the illustrative example shown in FIG. 1, the air filter(s) 30 is installed in the return air duct 14, and may filter the air prior to the air entering the HVAC component 6, but it is contemplated that any other suitable location for the air filter(s) 30 may be used. The presence of the air filter(s) 30 may not only improve the indoor air quality, but may also protect the HVAC components 6 from dust and other particulate matter that would otherwise be permitted to enter the HVAC component.”).
Claims 2, 4, 5, 9, 11, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as modified by Quam and Hedley, in view of Imes, et al., Pre-Grant Publication No. US 2012/0064923 (“Imes”).
Regarding claim 2 and analogous claims 9 and 16, Anderson, as modified by Quam and Hedley, teaches the method of claim 1.
Quam teaches wherein the performance assessment identifies an HVAC device that does not have an operating schedule associated therewith and (Quam, paragraph 0285, “[0285] A tips/advice type of message may provide a user with information and/or recommend one or more actions that a user may take to improve the performance and/or efficiency of the HVAC system, and/or improve their comfort level. In one example, a tips/advice type of message may inform the user that the system performance has degraded and may recommend to the user to have the air ducts cleaned. In another example, the tips/advice message may recommend a schedule based on the user’s manual setpoint changes. Alternatively, or in addition, the message may include a recommendation to the user to use the geofencing feature (described else wherein herein) if the user’s manual setback changes do not follow a clear pattern. In yet another example, the message may display a recommendation to open one or more windows based on the outdoor temperature matching the desired indoor temperature setpoint, sometimes taking into account humidity, air quality and/or other factors inside and/or outside of the house.”; the device in the art recommends a schedule for an HVAC system when there is not a schedule stored (i.e. the performance assessment identifies an HVAC device that does not have an operating schedule associated therewith)).
Anderson, Quam, and Hedley are combinable for the same rationale as set forth above with respect to claim 1 and analogous claims 8 and 15.
Anderson, as modified by Quam and Hedley, does not explicitly teach provides an indication of energy savings predicted to result from configuring the operating schedule for the HVAC device..
Imes teaches provides an indication of energy savings predicted to result from configuring the operating schedule for the HVAC device. (Imes, paragraph 0186, “[0186] According to another aspect, energy management system 600 can also include a web services enabled scheduling tool to schedule energy use at a residential site. For example, processor 606 can use scheduling tool module 650 to generate a web based or network based graphical user interface that includes a scheduling tool. FIG. 8A-D illustrate examples of a web services enabled scheduling tool and user interfaces that can be output using scheduling tool module 650. For example, processor 606 can output a thermostat selector configurable to enable selection of one or more wireless thermostats located at site 604. An event scheduler operably associated with the thermostat selector and configurable to enable a user to graphically select a utilization schedule of the one or more wireless thermostats can also be output by processor 606. Processor 606 can also be used to update a utilization schedule to include a time of day and temperature setting. Scheduling tool module 650 can be used to control the one or more network devices that can include wireless thermostats, smart appliances and the like. Scheduling tool module 650 can be used to output an energy savings preference selector configured to graphically modify the utilization schedule, and display a resulting energy savings, a weather forecasting tool, and various other types of tools or scheduling features to assist in managing or scheduling use of a network device.”; the device in the art outputs an energy savings preference selector configured to graphically modify the utilization schedule, and display a resulting energy savings (i.e. provides an indication of energy savings predicted to result from configuring the operating schedule for the HVAC device)).
In view of the teachings of Imes it would have been obvious for a person of ordinary skill in the art to apply the teachings of Imes to Anderson before the effective filing date of the claimed invention in order to to assist the user in selecting an appropriate schedule (cf. Imes, cited portion, “Scheduling tool module 650 can be used to output an energy savings preference selector configured to graphically modify the utilization schedule, and display a resulting energy savings, a weather forecasting tool, and various other types of tools or scheduling features to assist in managing or scheduling use of a network device.”).
Regarding claim 4 and analogous claim 11, Anderson, as modified by Quam and Hedley, teaches the method of claim 1.
Anderson, Quam, and Hedley are combinable for the same rationale as set forth above with respect to claim 1 and analogous claims 8 and 15.
Anderson, as modified by Quam and Hedley, does not explicitly teach wherein the inventory assessment recommends a firmware update associated with the one or more controllers or the one or more supervisory devices..
Imes teaches wherein the inventory assessment recommends a firmware update associated with the one or more controllers or the one or more supervisory devices. (Imes, paragraph 0287, fig. 16, “[0287] According to an aspect, at decision block 1642 the method can detect if an update may be available. For example, an update can include one or more new or updated profiles that can be used at a site in association with an energy network. In another form, a software or firmware update can be available to update a network device, home controller, or various other systems, apparatuses, methods, devices, or any combination thereof that can be used at a site. If an update may be available, the method can proceed to block 1644 and a method can be received and processed at block 1646 as needed or desired. According to an aspect, an update may be available at another network location. As such, the method can be modified to include an update available flag or data, and another network location can be accessed to receive an update. If at decision block 1642 an update may not be available, the method can proceed to block 1648 as needed or desired.”).
In view of the teachings of Imes it would have been obvious for a person of ordinary skill in the art to apply the teachings of Imes to Anderson before the effective filing date of the claimed invention in order to allow a user to remotely update software or firmware (cf. paragraph 0293, “For example, mobile device 632 illustrated in FIG. 6 or other mobile devices or systems can be used to install portions or all of an energy management system at site 604. For example, a user can deploy an energy management application on mobile device 632 and can input a serial number or other identifier to into an energy management application. In this manner, a user may modify network devices installed at site 604 by for example, adding new devices, updating new devices, deleting current devices, receiving software updates using a serial number of an installed device, or various combinations thereof.”).
Regarding claim 5 and analogous claim 12, Anderson, as modified by Quam, Hedley, and Imes, teaches the method of claim 4.
Imes further teaches wherein the user interface allows the user to transmit the firmware update to the one or more controllers or to the one or more supervisory devices. (Imes, paragraph 0293, “[0293] According to a further aspect, an installation can include using a mobile device including installation logic, one or more applications, settings, or any combination thereof. For example, mobile device 632 illustrated in FIG. 6 or other mobile devices or systems can be used to install portions or all of an energy management system at site 604. For example, a user can deploy an energy management application on mobile device 632 and can input a serial number or other identifier to into an energy management application. In this manner, a user may modify network devices installed at site 604 by for example, adding new devices, updating new devices, deleting current devices, receiving software updates using a serial number of an installed device, or various combinations thereof. According to a further aspect, an installation, settings, and the like can include prompting a user to use a GPS location in connection with an installation and site 604. As such, a user need not type in an address and can just select a current location to associate mobile device 632 and site 604.”; the device in the art utilizes a device that determines and deploys software updates for devices indicated specifically by a serial number (i.e.  the user interface allows the user to transmit the firmware update to the one or more controllers or to the one or more supervisory device)).
Anderson and Imes are combinable for the same rationale as set forth above with respect to claim 4 and analogous claim 11.
Regarding claim 18, Anderson, as modified by Quam and Hedley, teaches the device of claim 15.
Anderson, Quam, and Hedley are combinable for the same rationale as set forth above with respect to claim 1 and analogous claims 8 and 15.
Anderson, as modified by Quam and Hedley, does not explicitly teach:
wherein the inventory assessment recommends a firmware update associated with the one or more controllers or the one or more supervisory devices and
allows the user to transmit the firmware update to the one or more controllers or the one or more supervisory devices..
Imes teaches:
wherein the inventory assessment recommends a firmware update associated with the one or more controllers or the one or more supervisory devices and (Imes, paragraph 0287, fig. 16, “[0287] According to an aspect, at decision block 1642 the method can detect if an update may be available. For example, an update can include one or more new or updated profiles that can be used at a site in association with an energy network. In another form, a software or firmware update can be available to update a network device, home controller, or various other systems, apparatuses, methods, devices, or any combination thereof that can be used at a site. If an update may be available, the method can proceed to block 1644 and a method can be received and processed at block 1646 as needed or desired. According to an aspect, an update may be available at another network location. As such, the method can be modified to include an update available flag or data, and another network location can be accessed to receive an update. If at decision block 1642 an update may not be available, the method can proceed to block 1648 as needed or desired.”).
In view of the teachings of Imes it would have been obvious for a person of ordinary skill in the art to apply the teachings of Imes to Anderson before the effective filing date of the claimed invention in order to allow a user to remotely update software or firmware (cf. paragraph 0293, “For example, mobile device 632 illustrated in FIG. 6 or other mobile devices or systems can be used to install portions or all of an energy management system at site 604. For example, a user can deploy an energy management application on mobile device 632 and can input a serial number or other identifier to into an energy management application. In this manner, a user may modify network devices installed at site 604 by for example, adding new devices, updating new devices, deleting current devices, receiving software updates using a serial number of an installed device, or various combinations thereof.”).
allows the user to transmit the firmware update to the one or more controllers or the one or more supervisory devices. (Imes, paragraph 0293, “[0293] According to a further aspect, an installation can include using a mobile device including installation logic, one or more applications, settings, or any combination thereof. For example, mobile device 632 illustrated in FIG. 6 or other mobile devices or systems can be used to install portions or all of an energy management system at site 604. For example, a user can deploy an energy management application on mobile device 632 and can input a serial number or other identifier to into an energy management application. In this manner, a user may modify network devices installed at site 604 by for example, adding new devices, updating new devices, deleting current devices, receiving software updates using a serial number of an installed device, or various combinations thereof. According to a further aspect, an installation, settings, and the like can include prompting a user to use a GPS location in connection with an installation and site 604. As such, a user need not type in an address and can just select a current location to associate mobile device 632 and site 604.”; the device in the art utilizes a device that determines and deploys software updates for devices indicated specifically by a serial number (i.e. the user interface allows the user to transmit the firmware update to the one or more controllers or to the one or more supervisory device)).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as modified by Quam and Hedley, in view of Walther, et al., Pre-Grant Publication No. US 2015/0061896 (“Walther”).
Regarding claim 3 and analogous claims 10 and 17, Anderson, as modified by Quam and Hedley, teaches the method of claim 1.
Anderson, Quam, and Hedley are combinable for the same rationale as set forth above with respect to claim 1 and analogous claims 8 and 15.
Anderson, as modified by Quam and Hedley, does not explicitly teach wherein the user interface allows the user to view one or more new controllers that have been installed in the building between the second time and the first time..
Walther teaches wherein the user interface allows the user to view one or more new controllers that have been installed in the building between the second time and the first time. (Walther, paragraph 0097, “[0097] Once that processing is complete, the auto discovery function is handled 1009, wherein information about any LTCs detected by the independent auto discovery process is received and integrated with the MCL’s existing list of active controllers and monitors, and any newly discovered units are added to the list for subsequent reporting and usage. After this step, the list of active onsite LTCs is examined for any entries whose time of last contact is greater than a configurable value. Any such entry that is not part of the active configuration (i.e., is not an LTC being actively commanded) is deemed to be unreachable and is removed from the list (and removed as a selection option from any MCU user applications).”; the device in the art displays newly-discovered controllers (i.e. the user interface allows the user to view one or more new controllers that have been installed in the building between the second time and the first time)).
In view of the teachings of Walther it would have been obvious for a person of ordinary skill in the art to apply the teachings of Walther to Anderson before the effective filing date of the claimed invention in order to provide an accurate list of connected devices for reporting and usage (cf. Walther, cited portion, “any newly discovered units are added to the list for subsequent reporting and usage”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116